Citation Nr: 1144077	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for service-connected bilateral hearing loss, evaluated as noncompensable prior to June 10, 2010, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967, and from January 1991 to June 1991, with over 31 years of combined active and reserve service. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss, evaluated as noncompensable.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In May 2010, and February 2011, the Board remanded the claim for additional development.  

Jurisdiction over the claims file has been transferred to the RO in Nashville, Tennessee. 

The appellant testified at a hearing before the undersigned in March 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to June 10, 2010, the Veteran is shown to no more than level III hearing in his right ear, and no more than level III hearing in his left ear. 

2.  As of June 10, 2010, the Veteran is shown to no more than level VII hearing in his right ear, and no more than level VI hearing in his left ear. 


CONCLUSIONS OF LAW

1.  Prior to June 10, 2010, the criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 

2.  As of June 10, 2010, the criteria for an evaluation of 30 percent, and no more, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to a higher initial evaluation for his service-connected bilateral hearing loss.   He reports that he has difficulty hearing, to include hearing the voices of women and children, and that he received hearing aids about three years' ago which have helped him "very little."

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The May 2007 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation, with an effective date for service connection of February 16, 2006.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  Fenderson.  In September 2010, the RO granted the claim, to the extent that it assigned a 20 percent evaluation, with an effective date of June 10, 2010.  Because this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

A.  Prior to June 10, 2010

In connection with his claim for service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in April 2007.  The examiner stated that the Veteran's C-file had been reviewed.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
45
80
100
LEFT
N/A
15
45
80
95

These results show an average decibel loss of 60 in the right ear and 59 in the left ear.  Speech recognition ability was 88 percent, right ear, and 84 percent, left ear performed with the Maryland CNC word list.  The diagnosis was mild to severe sensorineural hearing loss above 1500 Hz, bilaterally.    

VA progress notes show that the Veteran received a number of treatments for hearing loss, with notations of mild to profound sensorineural hearing loss.  In January 2008, the Veteran was fitted for hearing aids.  An August 2008 report notes complaints of difficulty understanding people on the television.  A September 2008 report notes complaints of an inability to hear speech clearly, and difficulty understanding others, eight to ten feet away.  

In this case, applying the results of the April 2007 audiological examination to Table VI yields a Roman numeral value of III for the right ear, and III for the left ear.  

The Board finds that an initial compensable evaluation for bilateral hearing loss is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level III hearing, and that the hearing in the Veteran's left ear is consistent with no more than level III hearing.  See 38 C.F.R. § 4.85.  As such, an initial compensable rating is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

B.  As of June 10, 2010

On  June10, 2010, the Veteran was afforded a VA audiological examination.  The examiner stated that the Veteran's C-file and medical records had been reviewed.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
60
80
105
LEFT
N/A
15
50
80
100

These results show an average decibel loss of 66.25 in the right ear and 61.25 in the left ear.  Speech recognition ability was 64 percent, right ear, and 64 percent, left ear performed with the Maryland CNC word list.  The report notes normal to profound sensorineural bilateral hearing loss, with significant effects on occupational activities, and that he will experience difficulty understanding conversations in most situations when he is not able to see the person talking to him, and that this was especially true in a noisy environment.  

In this case, applying the results of the June 2010 audiological examination to Table VI yields a Roman numeral value of VII for the right ear, and VI for the left ear.  

The Board finds that the criteria for an evaluation of 30 percent, and no more, for bilateral hearing loss is warranted.  In this regard, it appears that the RO's September 2010 decision erroneously assigned level IV hearing to the Veteran's left ear.  However, the aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level VII hearing, and that the hearing in the Veteran's left ear is consistent with no more than level VI hearing.  See 38 C.F.R. § 4.85.  As such, a 30 percent evaluation is warranted.  Id., Tables VI and VII.  Accordingly, the criteria for a 30 percent evaluation, and no more, are shown to have been met, and to this extent, the claim is granted.  

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's bilateral hearing loss evaluation should be increased for any separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of his bilateral hearing loss at any distinct time during the appeal period, such that a higher evaluation is warranted, other than as noted.

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in September 2006, the Veteran was provided with VCAA notice in association with his claim for service connection.  In September 2007, and May 2010, he was provided additional VCAA notice.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran was afforded two examinations.  

In February 2011, the Board remanded this claim.  The Board directed that the RO/AMC obtain updated and complete treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, to include an audiological evaluation dated in August 20, 2008, which was specifically referenced in a June 2009 treatment note and alluded to in a September 2008 treatment note.  In March 2011, the Veteran's Memphis VAMC treatment reports were obtained, dated between 2008 and 2010, to include an August 2008 audiological evaluation (the August 2008 report contains speech discrimination scores, but does not include audiometric test results).  The Veteran's representative has conceded that all required development has been completed.  See Veteran's representative's statement, dated in October 2011.  Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to June 10, 2010, a compensable evaluation for service-connected bilateral hearing loss is denied. 

As of June 10, 2010, a 30 percent evaluation, and no more, for service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


